 M. J. COUNIHAN, BUSINESS AGENT, LOCAL 5083234.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within Section9 (b) of the Act : 2 All production and maintenance employees at theEmployer's Crugers, New York, plant, excluding all office clericalemployees, professional employees, watchmen, guards, and super-visors as defined in the Act.[Text of Direction of Election omitted from publication.]on August 1, 1958, and expiring on December 31, 1959, which contains a union-securityclause.The record shows that the Intervenor was not in compliance with Section 9(f),(g), and(h) of the Act at the time the contract was executed or during the preceding12 months.Compliance was first achieved on January 30, 1959, before the filing of theinstant petition in May.Under the rules set forth inKeystone Coat, Apron & TowelSupply Company,121 NLRB 880,theBoard will recognize the validity of a union-security contract for contract-bar purposes,notwithstanding belated compliance priorto the filing of the petition,only if "initial steps to achieve such compliance were taken[by the contracting union] before the execution or renewal of the contract."The in-stant record contains no evidence concerning any initial steps which may have been takenby the Intervenor.However, the Employer makes an offer of proof in its brief thatprior to the execution of the contract,the Intervenor completed all necessary compli-ance forms and that the delay in submitting them until January 1959 was due to an in-advertent error on the part of the Intervenor's clerical staff.We reject the offer ofproof as untimely.Moreover, even if accepted,it falls short of satisfying the initial-stepsrequirement of the rule,which contemplates at the very least a filing of some pertinentdocument with the Regional Office.Nor do we believe that mere inadvertence warrantsa departure from the established rule.Accordingly,for these reasons we hold the con-tract not to be a bar, without passing on the other issues raised in connection with theIntervenor's claim.2The parties stipulated as to the appropriateness of the unit.M. J. Counihan,Business Agent,Local 508, International Broth-erhood of ElectricalWorkers,AFL-CIOandPeacock Con-struction CompanyCecil Pittman,Business Agent,Local Union No. 188,UnitedAssociation of Journeymen and Apprentices of the Plumbingand Pipe Fitting Industry of the United States and Canada,AFL-CIOandPeacock Construction CompanyLocal Union No.188,United Association of Journeymen andApprentices of the Plumbing and Pipe Fitting Industry of theUnited States and Canada,AFL-CIOandPeacock Construc-tion CompanyLocal 508, International Brotherhood of ElectricalWorkers,AFL-CIOandPeacock Construction Company.CasesNos.10-CD-111, 10-CD-115, 10-CD-133, and 10-CD-134.August 3,1959DECISION AND DETERMINATION OF DISPUTESThis proceeding arises under Section 10(k) of the Act, which pro-vides that "Whenever it is charged that any person has engaged in an124 NLRB No. 43. 324DECISIONS OF NATIONAL LABOR RELATIONS BOARDunfair labor practice within the meaning of paragraph 4(D) ofSection 8 (b), the Board is empowered and directed to hear and deter-,mine the dispute out of which such unfair practice shall havearisen...."On March 9, 17, and 23, 1959, Peacock Construction Company,herein called Peacock, filed charges and amended charges with theRegional Director for the Tenth Region, alleging that Local 508,,International Brotherhood of Electrical Workers, AFL-CIO (here-in called Local 508), Local Union No. 188, United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFL-CIO (herein calledLocal 188), and M. J. Counihan and Cecil Pittman, business agentsof Locals 508 and 188 respectively, had engaged in and were engagingin certain unfair labor practices within the meaning of Section8(b) (4) (D) of the Act. It was charged, in substance, that fromJanuary 5 to January 15, 1959, and again on March 9, 1959, and thereafter, the above-named labor organizations and their officers andagents had induced and encouraged the employees of Peacock andSteel Erectors, Inc., to engage in a concerted refusal in the course oftheir employment to perform services for an object proscribed by theAct.The forbidden object, as alleged, was to force E. J. McMahonCompany and Carter Electric Company, herein called McMahon andCarter, respectively, to assign particular work to employees in a par-ticular trade, craft or class, rather than to employees in another trade,craft, or class.Thereafter, pursuant to Section 10(k) of the Act and Section102.79 and 102.80 of the Board's Rules and Regulations, the RegionalDirector investigated the charges.On March 24, 1959, the RegionalDirector issued an order consolidating the above-styled cases, and pro-vided for an appropriate hearing with due notice to the parties.Aconsolidated hearing was held before Arthur C. Joy, hearing officer,,on May 7, 1959. The Charging Party and all the Respondents ap-peared at the hearing and were afforded full opportunity to be heard,,to examine and cross-examine witnesses, and to adduce evidence bear-ing on theissues.The rulings of the hearing officer made at the hear-ing are free from prejudicial error and are hereby affirmed.'TheCharging Party filed a brief, which has been duly considered by theBoard.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection with'The Respondents objected to the conduct of the hearing by Hearing Officer Joy, onthe ground that he had taken a position adverse to Respondents in another proceeding.No reference was made by the Respondents to any particular ruling of the hearing officerby which they were prejudiced.For the reasons stated inHeiter-Starke Printing Com-pany,Inc.,121 NLRB 1013,we overrule the Respondents'objection. M. J. COUNIHAN,BUSINESS AGENT, LOCAL 508325these cases to a three-memberpanel [MembersRodgers,Jenkins, andFanning].Upon the entire record in these cases,the Board makes the fol-lowing :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYERSThe jurisdictional dispute here involvedarose on amilitary con-struction project at Travis Field in Savannah, Georgia.Peacock wasthe general contractor at the project under a contract with the De-partment of Defense in the amount of $849,000.We find that Pea-,cock's operations exert a substantial impact on national defense, andthat it will effectuate the policies of the Act to assert jurisdiction inthese cases.2H. THE LABOR ORGANIZATIONS INVOLVEDLocals 508 and 188 are labor organizations within the meaningof the Act. Counihan and Pittman are agents of the aforementionedlabor organizations, respectively.III.THE DISPUTESA. The McMahon disputeMcMahon was under subcontract with Peacock to perform certainplumbing and related work at the Travis project. In November of1958, shortly before McMahon's work at Travis commenced, E. J.McMahon, the Company's president, received a telephone call fromPittman.According to McMahon, Pittman stated he would like todiscuss the use of Pittman's men at the Travis project.Thereafter, inDecember 1958 or January 1959, Pittman met with McMahon at thejob site, and, according to McMahon, requested the latter to replacehis two employees on the project with members of Local 188.Mc-Mahon refused.On January 5, 1959, Local 188 began picketing the Travis projectwith a sign stating "McMahon Plumbing Company Unfair-Plumb-ers and Steamfitters L. U. 188."Thereupon, all workers at theproject except those employed by McMahon and Carter left their jobs.This picketing continued until January 15, 1959, when Peacock ob-tained a State court injunction against Local 188.On March 2, thisinjunction was dissolved.Shortly thereafter, Local 188 resumedpicketing.At this time, the picket sign stated "McMahon PlumbingCompany Employing Unqualified Plumbers-Plumbers L. U. 188AFL-CIO."Again, secondary employees at the project left theirjobs.This picketing continued until April 10, 1959, when, upon a2 SeeReadyMixed Concrete&Materials,inc.,122 NLRB318;Newark&EssexPlas-tering Co.,121 NLRB 1094. 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDpetition filed by the General Counsel under Section 10(1) of the Act,an injunction against Local 188 was issued by a Federal district courtin Georgia.Shortly after the first picket signs appeared at the project, a meet-ing was arranged between Peacock, McMahon, Pittman, and severalother interested parties.At this meeting, held on January 7, 1959,.Peacock asked Pittman why McMahon was considered unfair. Pitt-man stated he could not answer this question in the presence of theother parties, but agreed to speak with McMahon alone.The otherparties then left the room. In the conversation which ensued, Pitt-man, according to McMahon, stated that McMahon was unfair be-cause he did not employ members of Local 188 on the Travis project.Pittman proposed a compromise whereby McMahon would replaceone of his two employees currently working on the project with a mem-ber of Local 188, but McMahon refused, stating that the best he coulddo was to call Pittman if additional workers were needed.McMahon's:counteroffer did not satisfy Pittman, and the conversation terminated.3B. The Carter disputeCarter was under subcontract with Peacock to perform electricalwork at the Travis project.C. L. Peacock, of the Charging Party,testified that in July of 1958, a man identifying himself as Counihantelephoned and stated that Peacock should not give Carter the elec-trical work at Travis because Carter was unfair to Local 508. Thecaller threatened Peacock with "a lot of trouble" if Peacock shouldaward the work to Carter.Early in January 1959, Peacock met with several trade union repre-sentatives, including Counihan, at the job site.Counihan testifiedthat this was his first meeting with Peacock, and that he merely asked.him who was going to perform the electrical work at Travis. Peacocktestified that he asked Counihan why he was being picketed, where-upon Counihan referred him to Pittman. Pittman told him to aska Pittman testified that McMahon'sversion of the conversation was incorrect, and'that at this meeting he merely protested that McMahon's employees had not received pro-ficiency cards from the city examining board,and further, that they were not Savannah,residents.Pittman stated that the compromise proposal came from McMahon, and notfrom himself.Apparently without Pittman's knowledge,a recording device was operating throughoutthis conversation.A transcript of the recording thus made was introduced into evi-dence at the hearing,but was subsequently withdrawn with the understanding that theCharging Party would endeavor to have a better transcription made after the hearing..Although the original recording appears not to have been properly identified and authen-ticated,the Respondents stated to the hearing officer that they had no objection to the.introduction of the post-hearing transcript into the record,and the hearing officer, afterthe hearing was over, ordered such transcript so admitted.The transcript essentiallysupports McMahon's version of the private conversation.For example,when one party,supposedly McMahon,stated,"So far as cutting off any of our men are concerned to makeway for one of your union men, I couldn't agree to that at all," the other party, appar-ently Pittman, replied, "well, then it's a stalemate as far as I'm concerned." M. J. COUNIHAN, BUSINESS AGENT, LOCAL 508327McMahon, who, according to Pittman, knew the reason for thepicketing.On January 16, the day after Local 188 was enjoined by the Statecourt for picketing, Local 508 commenced picketing with a sign whichread "Carter Electric Company is unfair to Local 508, Electricians,,AFL-CIO." This sign was removed after only a few hours, when theState court injunction was broadened to include Local 508.CONTENTIONS OF THE PARTIESThe Respondents contend that the object of their picketing was notto require McMahon and Carter to assign particular work to Re-spondents' members, but rather to protest the hiring of employees whodid not possess local certificates of qualification.They contend thata further object was to protest the hiring of workmen who were notSavannah residents, and that both of the aforementioned objects wereprivileged under the Act.Peacock, on the other hand, contends that the actual object ofRespondents' picketing was to require McMahon and Carter to assignparticular work to members of Locals 188 and 508, respectively, andthat the other objects advanced by the Respondents were merely after-thoughts. In any event, Peacock argues that even assuming the soleobjects of the picketing were as alleged by the Respondents, those ob-jects were themselves violative of Section 8 (b) (4) (D) of the Act.Nodefense is urged by Respondents on the basis of any Board order orcertification, or any contract covering the disputed work.APPLICABILITY OF THE STATUTEBefore the Board may proceed with a determination of a disputepursuant to Section 10 (k) of the Act, it must be satisfied that there isreasonable cause to believe that Section 8(b) (4) (D) of the Act hasbeen violated by the Respondents.It is well settled that, where multiple objects are the targets of aunion's inducement of secondary employees, the presence among themof butoneproscribed object is sufficient to bring the union's conductwithin the proscriptive ambit of Section 8(b) (4) (D).4 In the casebefore us, the evidence adduced by the Charging Party clearly estab-lishes thatanobject of the Respondents' picketing was to requireMcMahon and Carter to assign plumbing and electrical work at theTravis project to members of the Respondent Unions, rather than toemployees already assigned the work. Such an object is plainly pro-scribed by the Act.'Thus, at a meeting on the job site, Pittman toldMcMahon he wanted him to send his own employees home and replace4Ernest RendaContractingCo., Inc.,123 NLRB 1776 ;Cargill, Inc.,108 NLRB 313, 317.5 See, e.g.,Bechtel Corporation,108 NLRB 823, 833; 112 NLRB 812, 818. 328DECISIONS OF NATIONAL LABOR RELATIONS BOARDthem with members of Local 188. The picket signs carried on Janu-ary 5 stated that McMahon was "unfair."At the meeting betweenPittman and McMahon following the first appearance of the picketsigns, Pittman told McMahon that the reason the latter was "unfair"was that he was not using Pittman's men on the job.Moreover, Pea-cock was told by Counihan that he would have trouble if he subcon-tracted the electrical work at Travis to Carter, because "Carter wasunfair to his local."At the job site in January, Counihan informedPeacock that Pittman could tell him why he was "unfair."As notedabove, Pittman referred Peacock to McMahon, who had been toldpreviously he must use members of Local 188 at the Travis project.Without resolving certain conflicts in testimony as regards theabove conversations,6 we are persuaded that there is reasonable causeto believe that an object of the Respondents' picketing was to requirethe reassignment of work from employees of McMahon and Carter tomembers of the Respondent Unions.' In view of this finding, we deemit unnecessary to pass on the issue of whether there were other objects.of the Respondents' picketing, and, if so, whether these objects wereproscribed by the Act.'We find, accordingly, that the dispute involved in this proceedingis properly before the Board for determination under Section 10 (k)of the Act.THE MERITS OF THE DISPUTEAn employer is free to make work assignments without beingsubject to those pressures proscribed by Section 8 (b) (4) (D) of theAct, unless the employer is failing to conform to an order or certifica-tion of the Board determining the bargaining representatives for em-ployees performing such work, or unless the employer is bound byan agreement to assign the work in dispute to the claiming union.'The Respondents have no order, certification, or contract claim to thework.Accordingly, we find that they are not entitled, by meansproscribed by Section 8(b) (4) (D), to force or require McMahon orCarter to assign the disputed work to members of the RespondentUnions rather than to these employers' own employees."GRespondents'witnesses gave different versions of some of these conversations.How-ever,it is unnecessary in this proceeding to resolve such conflicts in testimony.SeeSline Industrial Painters,119 NLRB 1725,1729;The Southern New England TelephoneCompany,1.21NLRB 1061, footnote 3.7We find no merit in Respondents'contention that the State court proceeding referredtosupraisres judicataas to the object of Respondents'picketing.See TV.T. Carter andBrother,etat.,90 NLRB 2020, 2023, and cases cited therein.8 SeeWorcester Telegram Publishing Company, Inc.,121 NLRB 793,footnote 3.° Juneau Spruce Corp.,82 NLRB 650.10By this action,however,we are not to be deemed as making an "assignment" of thedisputed work. In declining to make such an affirmative work award, we respectfully dis-agree with the decision of the United States 'Court of Appeals for the Third Circuit inN.L.R.B. v. United Association of Journeymen and Apprentices, etc. (Frank W. Hake),242 F. 2d 722.SeeNewark&Essex Plastering Co., supra. THE GREATATLANTIC AND PACIFIC TEA COMPANY, INC.DETERMINATION OF DISPUTES329On the basis of the foregoing findings, and upon the entire recordin these cases, the Board makes the following determination ofdisputes, pursuant to Section 10(k) of the Act:1.Local Union No. 188, United Associationof JourneymenandApprentices of the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada, AFL-CIO, and its agents, including CecilPittman, are not and have not been lawfully entitled to force orrequire E. J. McMahon Company to assign the work in dispute tomembers of Local 188, rather than to McMahon's own employees.Local 508, International Brotherhood of ElectricalWorkers,AFL-CIO, and its agents, including W. J. Counihan, are not and havenot been lawfully entitled to force or require Carter Electric Com-pany to assign the work in dispute to members of Local 508, ratherthan to Carter's own employees.2.Within 10 days from the date of this Decision and Determina-tion of Disputes, Local Union No. 188, United Association ofJourneymen and Apprentices of the Plumbing and Pipe Fitting In-dustry of the United States and Canada, AFL-CIO, and CecilPittman, shall notify the Regional Director for the Tenth Region, inwriting, whether or not they will refrain from forcing or requiringE.J.McMahon Company, by means proscribed by Section8(b) (4) (D), to assign the work in dispute to members of said Re-spondent Union rather than to employees of McMahon.Within 10 days from the date of this Decision and DeterminationofDisputes,Local 508, International Brotherhood of ElectricalWorkers, AFL-CIO, and M. J. Counihan, shall notify the RegionalDirector for the Tenth Region, in writing, whether or not they willrefrain from forcing or requiring Carter Electric Company to assignthe work in dispute to members of said Respondent Union rather thanto employees of Carter.The Great Atlantic and Pacific Tea Company,Inc.andRetail,Wholesale and Department Store Union,AFL-CIO.Cases Nos.10-CA-3318 and 10-RC-3909. August 5, 1959DECISION AND ORDEROn March 30, 1959, Trial Examiner Albert P. Wheatley issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, and recommending further thatthe election held in Case No. 10-RC-3909 be set aside and a new124 NLRB No. 41.